Case 1:20-mc-00199-JGK-OTW Document 3-53 Filed 04/24/20 Page 1 of 5




            Exhibit AAA
                                       Case 1:20-mc-00199-JGK-OTW Document 3-53 Filed 04/24/20 Page 2 of 5


                                       This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
                                       https://www.djreprints.com.

                                       https://www.wsj.com/articles/SB10001424127887323874204578219651289873098




Chatsworth Finds a Buyer
By Laura Kusisto
Jan. 3, 2013 9�26 pm ET

Ziel Feldman, a developer more recently known for investments in ﬂashy condo
projects, has purchased one of the Upper West Side's most prominent prewar buildings
for $150 million.

Mr. Feldman, head of HFZ Capital Group, and a partner, BSG Real Estate Ltd., closed
late in December on the Chatsworth, a Beaux-Arts rental building at the corner of 72nd
Street and Riverside Drive. The property has been owned by the same family for
decades and had passed on to the grandchildren of longtime owner Lenore Dean about
a decade ago.

The Chatsworth, which features a distinctive russet facade and overlooks Riverside
Park, was built during a luxury apartment boom in the city that began in the late 1800s.

But like many similarly distinctive Upper West Side apartment buildings—most
famously the Apthorp—the Chatsworth poses challenges for investors: About half of
the units are rent stabilized and the aging building will need substantial renovations to
win top rents.

Mr. Feldman said the new owners plan to step up spending. "Our intent would be to
bring it back to its original glory," he said.
                                          Case 1:20-mc-00199-JGK-OTW Document 3-53 Filed 04/24/20 Page 3 of 5




The Chatsworth apartment building at 72nd Street and Riverside Drive has sold for $150
million.
KEVIN HAGEN FOR THE WALL STREET JOURNAL




Mr. Feldman has experience with these kinds of risks: Early in his career as a developer,
he invested with Gary Barnett, now the president of Extell Development, in the
                                          Case 1:20-mc-00199-JGK-OTW Document 3-53 Filed 04/24/20 Page 4 of 5
Belnord, another prominent Upper West Side prewar building. They heavily renovated
apartments there as they became vacant and developed the retail space.

Mr. Feldman hopes to perform a similarly ambitious renovation on the 139-unit
Chatsworth, and to raise rents signiﬁcantly as units turn over. Rents in the building
average $35 a square foot.

Mr. Feldman declined to say what rents he plans to seek for newly renovated units, but
said top Upper West Side buildings fetch upward of $90 a square foot. The Chatsworth
could also be a prime property for a condo or co-op conversion, but Mr. Feldman said he
plans for the moment to keep it as a rental.




A detail of the building's facade
KEVIN HAGEN FOR THE WALL STREET JOURNAL


Lipa Lieberman, David Schechtman, Peter Hauspurg and Azita Aghravi of Eastern
Consolidated, a commercial real-estate brokerage, arranged the sale, which included a
smaller neighboring building.

Mr. Feldman has been an active investor during the downturn, going after a number of
troubled condo properties, including the Setai Wall Street and One Madison Park.




He also recently purchased the residential portion of a 100-year-old rental building on
East 68th Street, where Vornado Realty Trust will develop the retail portion.
                                    Case 1:20-mc-00199-JGK-OTW Document 3-53 Filed 04/24/20 Page 5 of 5
Write to Laura Kusisto at laura.kusisto@wsj.com




                                     Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

                                     This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
                                     https://www.djreprints.com.
